Mr. Justice Leech delivered the opinion of the court: A declaration filed in this case shows that Armour and Company of Delaware, a Delaware corporation, sold and delivered to the Department of Public Welfare of the State of Illinois, one barrel of Green Hospital Soap, weighing net, 434 lbs., at a price of per lb., or a total of $37.10; that the1 said shipment was delivered on the same day as ordered, i. e., the 14th day of May, 1925, and was in accordance with order No. 84276-A of said State Department. Claimant further states that the amount of $37.10 has never been received by it or its agents. The Attorney General of the State of Illinois files a statement with letter attached from Hon. B. W. Ide, Director of the Department of Public Welfare in which the statement is made: “Our storekeeper reports the receipt of merchandise, described in claim submitted by the above company. This account was not taken care of, inasmuch as the contractor failed to present itemized invoices in triplicate, during the period specified by appropriation governing same.” There appears to be no question that this is a just claim and that the amount has never been paid to claimant. We, therefore, recommend that an award be made to claimant in the sum of $37.10.